DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 10/22/2021. The receipt is further acknowledged of amendment to the specification filed 01/04/2022.

	Claims 25-53 previously presented. Claim 29 has been canceled. Claims 25-28 and 30-53 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

EXAMINER'S AMENDMENT
The amendment to the specification filed 01/04/2022 has been entered. The amendment requested by the examiner to add a section of “Brief Description of the 
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Kohn, attorney of record, on December 14, 2021.

The application has been amended as follows: 
Claims 26, 38, 39, 42-44 have been canceled as being directed to non-elected species and inventions. 

Reasons for Allowance
Claims 25, 27, 28, 30-37, 40, 41 and 45-53 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 25 is directed to a method for decelerating or retarding release of active ingredient, wherein a cell-free combination in the form of a kit is used, wherein the cell-free combination comprises a first component and a second component, the first component comprising
crosslinkable albumin and the second component comprising a crosslinking agent for the albumin, wherein the crosslinkable albumin is functionalized by groups and wherein the crosslinkable albumin has a degree of functionalization of 5 groups to 35 groups per . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./